MEMORANDUM DECISION
PER CURIAM.
John E. Hempfling appeals the decree of dissolution entered by the circuit court on March 30, 1995. He complains that the circuit court erred by allowing his attorney to withdraw on the day of trial, denying his request for a continuance, and finding that he had the ability to earn $3000 a month and using this amount to calculate child support. We affirm. Discerning no jurisprudential value in publishing a full opinion, we issue this memorandum decision. Rule 84.16(b).